Citation Nr: 1702206	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  04-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing in December 2004.  A transcript of the hearing is of record

The Board remanded the issue in December 2010.  The Board finds there is compliance with the prior remand.  However, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.  Specifically, he asserts in his December 2010 Veteran's Application for Increased Compensation Based on Unemployability that his spine prevents him from securing or following any substantially gainful occupation.  He worked as a machinist until 2002 when he became too disabled to work.  He completed high school and had education and training as a machinist prior to becoming too disabled to work.  He had no other education or training since he became too disabled to work.

The Veteran was service-connected for lumbosacral spine discogenic disease at 10 percent since January 1, 1988.  His spine disability was increased to 20 percent since July 20, 1992, and increased again to 40 percent since February 22, 2006.  He was also granted service-connection for peripheral neuropathy of the bilateral lower extremities associated with his lumbosacral spine each at 10 percent since February 22, 2006.  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

The Veteran was afforded a VA spinal examination in December 2010.  The examiner opined that based on the Veteran's present lumbosacral spine disorder, he could be expected to do a part time, purely sedentary job.  This would involve him lifting nothing heavier than a pound and would basically involve him answering phones or something very simple of that nature.  "He definitely is not suitable for any type of long term standing type job or any type of labor job whatsoever.  He would not be suitable for any type of job where he needs to bend over and reach things on the ground, as he is nearly incapable of doing this in a repeatable fashion."  Additionally, the examiner added that "I do not feel he will ever be able to return to his job as a machinist, given the level of his disease in his spine, even if it has been addressed surgically, as he simply will not be capable of doing that.  However, he is very capable in holding a full-time job, most likely once this is adequately treated with surgery." 

The Veteran was afforded a VA general examination in March 2013, in which the examiner opined that the Veteran was unable to obtain or maintain gainful employment solely due to his service connected lumbar spine disability.  The examiner explained that the Veteran last worked as a machinist and was fired due to his inability to perform his job without limitations due to his lumbar spine pain and radiculopathy symptoms.  He was granted Social Security disability due to his lumbar spine and has not worked since that time.  The Veteran had severe discogenic stenosis and degenerative process with nerve protrusion and radiculopathy symptoms to the legs.  He could not sit, stand, or walk for any period of time.  

Affording the Veteran the benefit of the doubt, the Board finds that under these circumstances, the matter of a TDIU should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  While there are notations the Veteran would be employable from a sedentary standpoint, his reported employment history indicates he only worked in labor intensive jobs that required walking, standing, and carrying/lifting.  He has no sedentary work experience.  Moreover, the March 2013 VA examiner found the Veteran was unable to obtain or maintain gainful employment solely due to his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Refer the matter of a TDIU to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2. After completing the above and any other necessary development, readjudicate the claim for a TDIU.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

